Citation Nr: 1419394	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  11-08 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran by the Jennie Stuart Medical Center and the ED Physicians of Hopkinsville PLLC on September 13, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, Tennessee, which denied the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of a gunshot wound of the right thigh and a scar associated with the right thigh wound.  The primary reason for the care sought by the Veteran on September 13, 2010 was for treatment for shortness of breath.

2.  The Veteran does not participate in a rehabilitation program.  He is an enrolled participant in the VA healthcare system; he received VA healthcare services in the 24 months prior to September 2010.

3.  The Veteran received emergent medical care from the Jennie Stuart Medical Center, including the ED Physicians of Hopkinsville PLLC, on September 13, 2010.

4.  Due to the emergent nature of the Veteran's condition, VA care was not feasibly available at the time.

5.  The Veteran has been held financially liable for the costs of care and an alternate payor (such as insurance or through worker's compensation) is not available.



CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost of unauthorized medical services provided by the Jennie Stuart Medical Center and the ED Physicians of Hopkinsville PLLC on September 13, 2010 have been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 38 C.F.R. § 17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking reimbursement of unauthorized medical care provided to him at the Jennie Stuart Medical Center and the ED Physicians of Hopkinsville on September 13, 2010.

There are several laws allowing for reimbursement or payment of medical expenses in cases such as the Veteran's.  First, under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2013); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013); see also Zimick, supra.

Second, to be eligible for reimbursement under The Veterans Millennium Healthcare and Benefits Act, a veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2013).

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a) (West 2002).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  See 38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; see also Hennessey v. Brown, 
7 Vet. App. 143 (1994).

In this matter, the Veteran is seeking entitlement to reimbursement for medical care provided to him at the Jennie Stuart Medical Center on September 13, 2010.  The Veteran also seeks reimbursement for medical care provided to him by the ED Physicians of Hopkinsville PLLC at the Jennie Stuart Medical Center on September 13, 2010.  It is undisputed that this facility is not affiliated with VA.  The Veteran has not argued, nor does the evidence suggest, that prior authorization for the medical treatment was obtained.

The Veteran does not meet any of the criteria listed in 38 U.S.C.A. § 1728(a), nor does he so contend.  Rather, he has essentially asserted that he is entitled to reimbursement of unauthorized non-VA emergency treatment under the provisions of the Veterans Millennium Healthcare and Benefits Act.  See the Veteran's notice of disagreement (NOD) dated October 2010.  The Board has therefore considered his claim under 38 U.S.C.A. § 1725.  For the reasons set forth below, the Board has determined that all the requisite criteria have been met.

Beginning with criterion (a), it is undisputed that the Veteran was treated in the emergency department at a non-VA hospital for immediate medical care on September 13, 2010.  

As to criterion (b), the evidence of record demonstrates that the Veteran was treated for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the Veteran argues that he sought emergency medical treatment at the Jennie Stuart Medical Center on September 13, 2010 because he was experiencing shortness of breath and believed that he was having a heart attack.  See the VA Form 9 dated April 2011.  The evidence demonstrates that on September 13, 2010, the Veteran presented to the emergency department at the Jennie Stuart Medical Center with complaints of shortness of breath.  He received oxygen therapy and an electrocardiogram was administered.  Further testing was canceled after additional monitoring and electrocardiogram results revealed that the Veteran was not experiencing a heart attack.  The Veteran was subsequently released from the emergency room with instructions to follow-up with his primary care physician.  See the Jennie Stuart Medical Center emergency room records dated September 13, 2010.

The United States Court of Appeals for Veterans Claims (Court) has clarified that 38 U.S.C.A. § 1725 relies on the "prudent layperson" standard which directs that, given the circumstances present at the time the Veteran sought treatment at a private facility, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  Under that standard, it is not required that the Veteran's private treatment actually be for an emergent condition.  Instead, the Board must determine whether, under the circumstances present at the time the Veteran sought treatment, a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264-266 (2009).

To this end, the Board recognizes that the Veteran has a medical history of coronary artery disease.  See the private treatment records dated September 2010 and VA treatment records dated September 2009.  In September 2009, he experienced a myocardial infarction and underwent coronary artery bypass graft surgery.  (Treatment records dating in September 2009 demonstrate that the Veteran experienced shortness of breath prior to the myocardial infarction.  See the VA treatment records dated September 2009.)

Accordingly, the Board finds that the medical evidence as well as the Veteran's statements indicate that he sought emergent medical treatment for shortness of breath, which he believed was the prodromal sign of another heart attack.  Accordingly, the record demonstrates that he sought initial evaluation and treatment for a condition which he believed posed an imminent risk to his life and/or health.  Therefore, criterion (b) is satisfied.

Moving to criterion (c), feasible availability of VA care, the Board notes that the June 2012 statement of the case (SOC) determined that VA care was feasibly available.  This determination appears to have been based on the fact that the Veteran could have sought treatment at the VAMC in Nashville, Tennessee.

Notably, the VAMC in Nashville, Tennessee, is over 60 miles from the Veteran's home.  Critically, as detailed above, the evidence of record supports the Veteran's contention that he initially sought treatment at the Jennie Stuart Medical Center for symptoms he felt were serious and potentially life-threatening, which necessitated emergent treatment and therefore made VA treatment infeasible.

As the Veteran is not requesting reimbursement for additional medical treatment beyond that provided for what he thought was an emergency on September 13, 2010, further analysis of criterion (d) is not required.

Turning to criterion (e), it is undisputed that the Veteran received VA medical treatment at a VA facility within the preceding 24 months of his non-VA admission.  See the Veteran's NOD dated October 2010; see also the SOC dated January 2011.

Further, the Veteran has presented statements and hospital records to the effect that he does not have other insurance that could be used to pay these expenses.  See the Veteran's VA Form 9 dated April 2011.  As such, he is financially liable to Jennie Stuart Medical Center and the ED Physicians of Hopkinsville PLLC.  In addition, although there is no evidence to suggest that his acute onset of shortness of breath was the result of a workplace accident or injury.

As noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  The criteria set forth in paragraphs (f) through (i) have therefore been met.

Based on this record, the Board finds that the evidence supports reimbursement or payment for the unauthorized private medical care that the Veteran received on September 13, 2010 at the Jennie Stuart Medical Center, to include the care rendered by the ED Physicians of Hopkinsville PLLC, under the provisions of 38 U.S.C.A. § 1725.  The appeal is therefore allowed.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical service provided to the Veteran by the Jennie Stuart Medical Center and the ED Physicians of Hopkinsville PLLC on September 13, 2010 is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


